         Case 5:20-cv-00114-SLP Document 12 Filed 04/17/20 Page 1 of 1
                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

MANUEL LARA ANDRADE,                     )
                                         )
      Petitioner,                        )
                                         )
v.                                       )        Case No. CIV-20-114-SLP
                                         )
NORTHERN DISTRICT OF                     )
OKLAHOMA,                                )
                                         )
      Respondent.                        )

                                       ORDER

       This matter is before the Court on the Report and Recommendation of United States

Magistrate Judge Shon T. Erwin entered March 30, 2020 [Doc. No. 10]. Judge Erwin

recommended that Petitioner’s Motion for Leave to Proceed In Forma Pauperis be denied

and that he be required to pay the filing fee in the amount of $5.00. The Court Docket

reflects that Petitioner paid the filing fee on April 17, 2020. Therefore, the Report and

Recommendation is adopted in its entirety. The Motion for Leave to Proceed In Forma

Pauperis is denied and this matter is re-referred to United States Magistrate Judge Shon T.

Erwin in accordance with the original referral entered on February 10, 2020.

      IT IS SO ORDERED this 17th day of April, 2020.




                                             

